1                                   UNITED STATES DISTRICT COURT

2                                          DISTRICT OF NEVADA

3                                              ***
      ABC INDUSTRIAL LAUNDRY, LLC, a Nevada
4     limited liability company, dba UNIVERSAL
      LAUNDRY and SUPPLY,
5                                                2:15-cv-00869-RFB-VCF
                            Plaintiffs,          ORDER
6
      vs.
7
      FEDERAL INSURANCE COMPANY, an
8
      Indiana corporation, NATIONWIDE MUTUAL
      INSURANCE COMPANY, an Ohio
9     corporation,

10
                            Defendants.

11
            Before the Court is Plaintiff ABC Industrial Laundry’s Status Report of the Settlement of All

12
     claims and Cases, Including Plaintiff ABC Against Defendant Nationwide Mutual Insurance Co. and

13
     Plaintiff’s Request that the Court Continue the April 3, 2020 Status Check Hearing (ECF No. 106).

14
            Accordingly,

15
            IT IS HEREBY ORDERED that the telephonic status hearing scheduled for April 3, 2020, is

16
     VACATED, and RESCHEDULED to 10:00 AM, May 21, 2020.

17
            The call-in telephone number is (888)273-3658, access code: 3912597. The call must be made five

18
     minutes prior to the hearing time. The court will join the call and convene the proceedings. To improve

19
     sound quality, the parties should use a land line, at all possible. The use of a speaker phone during the

20
     proceedings is prohibited.

21
            IT IS FURTHER ORDERED that Defendant Nationwide Mutual Insurance Company’s Motion to

22
     Compel Responses (ECF NO. 91) and Motion for Monetary Sanctions Against Plaintiff (ECF NO. 94) are

23
     DENIED as MOOT.

24
            DATED this 27th day of March, 2020.
                                                                 _________________________
25                                                               CAM FERENBACH
                                                                 UNITED STATES MAGISTRATE JUDGE
